Citation Nr: 0705615	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981 and from February 1982 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied the claim for service 
connection for a low back disorder.

In March 2006, the Board remanded the case to the RO for 
additional development.  The RO completed some of the 
additional development and returned the case to the Board for 
further appellate review.  Unfortunately, as discussed below, 
the Appeals Management Center (AMC), in Washington, DC, did 
not complete all of the development directed in the remand, 
and the appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  Under 
such circumstances, a remand is required because this 
assurance is nondiscretionary.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The veteran indicated in his claim for 
entitlement to service connection that he had undergone two 
back surgeries in 2000 and 2001, respectively, at St. Agnes 
Hospital.  The prior remand directed the AMC to obtain those 
records after obtaining the necessary release from the 
veteran.

The claims file reflects no evidence of the AMC having sought 
any records from St Agnes Hospital.  An April 2006 AMC letter 
asked the veteran to submit the release (VA Form 21-4142).  
The September 2006 supplemental statement of the case (SSOC) 
reflects that the veteran did not specifically provide a 
release form for St Agnes Hospital.  The Board notes, 
however, that the record does contain a VA Form 21-4148 
signed by the veteran in April 2006 which lists St Agnes 
Hospital along with two of the private providers who treated 
him and performed the surgery.  [The Board does not discern 
how (if at all) this form failed to respond to the AMC's 
April 2006 letter.  If the AMC believed a VA Form 21-4142 
which only listed St Agnes was required, the veteran should 
have been informed of that and asked to submit a separate 
form.  See 38 C.F.R. § 3.159(c) (2006).]  In short, the 
veteran appears to have complied with the Remand request by 
returning signed release forms.  The agency of original 
jurisdiction, however, never requested the records.    Thus, 
the case must be remanded for development of those records as 
directed in the prior remand.  Stegall,  11 Vet. App. At 271.

Further, the Board also notes that the May 2003 letter which 
purported to provide the veteran the required notice under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), is not content-
compliant, as it did not inform the veteran of the evidence 
required to support a claim for service connection.  The 
April 2006 AMC letter informed the veteran of VA's duty to 
assist him and of the way disability evaluations are 
determined and how effective dates are assigned, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), but it 
did not inform him of the evidence required to support his 
claim.  This procedural deficiency may be cured while the 
case is on remand.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to support the service 
connection claim on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
supra.

2.  After the above is complete, the AMC 
should obtain from St Agnes Hospital, 
Baltimore, MD, the medical records 
related to the veteran's 2000 and 2001 
back surgeries.  Should the AMC deem a 
single VA Form 21-4142 which lists only 
St Agnes necessary, it should inform the 
veteran of that specific requirement.  
The claims file should clearly document 
the AMC's efforts to comply with this 
portion of the remand.

3.  If, and only if, any additional 
records are added to the record, the 
veteran's claims file should be sent for 
a medical opinion, if possible, by the 
same VA examiner who performed the May 
2006 examination, to determine the 
likelihood as to whether or not (i.e., 50 
percent or greater probability) the 
veteran's current low back disorder is 
related to his military service, as 
opposed to some other non-military cause.  
Prior to affording the requested opinion, 
the examiner should review the relevant 
evidence of record, including prior 
examination reports and medical opinions.  
The examiner should discuss the rational 
for any opinions provided. 

4.  After the development requested above 
has been completed, regardless of whether 
records are obtained or whether an 
examination is provided, readjudicate the 
veteran's claim.  If any benefit sought 
is not granted to the veteran's 
satisfaction, furnish him and his 
representative, if any, SSOC and give him 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


